306 S.W.3d 709 (2010)
Paul CHOKOTA, Appellant,
v.
INDEPENDENT PHOTO ART SUPPLY, Respondent.
No. WD 70652.
Missouri Court of Appeals, Western District.
April 6, 2010.
Jeanne M. Foster, for Appellant.
Daniel L. Doyle, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Paul Chokota appeals from the decision of the Labor and Industrial Relations Commission, which adopted its Administrative Law Judge's (ALJ) award and denied workers' compensation benefits for injuries Mr. Chokota sustained in an automobile accident. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).